El Juez Asociado Señoe Aldkgy,
emitió la opinión del tribunal.
Se nos pide que desestimemos esta apelación porque no tenemos jurisdicción para resolverla toda vez que la apelación no ba sido notificada a la parte contraria.
El Código de Enjuiciamiento Criminal dispone lo si-guiente :
“Artículo 350. Se establece una apelación, presentando al se-cretario del tribunal en que estuviere archivada la sentencia o provi-dencia apelada, el escrito de apelación, con entrega de las copias co-rrespondientes al abogado de la parte contraria. ’ ’
“Artículo 351. Si no se pudiere hacer notificación personal de la apelación, el juez del tribunal en que se haya sustanciado la causa, una vez convencido’ de esa imposibilidad, podrá dictar órdenes para que se publique dicha notificación en los periódicos por un plazo que no exceda de treinta días, equivaliendo dicha publicación a una noti-ficación personal."
Según esos preceptos la apelación en casos criminales debe ser notificada personalmente al abogado de la parte contraria, y si no fuere posible hacerse en esa forma entonces, por orden de la corte, se fiará por publicación de dicha noti-ficación en los periódicos.
El apelante en este caso no notificó su apelación personal-mente al abogado de la corporación acusada; y aunque in-tentó hacerla por correo, lo que no está autorizado por el estatuto criminal, aun así no dice que pusiera en el correo el pliego que contenía tal notificación. El Pueblo v. Rubio, 44 D.P.R. 889.

Por lo expuesto la apelación interpuesta debe ser deses-timada.